       Case 1:15-cv-10031-JGK-DCF Document 261 Filed 01/07/21 Page 1 of 3



Kevin J. Biron
+1.212.309.6180
kevin.biron@morganlewis.com



January 7, 2021

VIA ECF

Honorable John G. Koeltl
United States District Court Judge for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 14A
New York, NY 10007

Re:      Phoenix Light SF DAC, et al. v. Deutsche Bank Nat’l Trust Co., et al., No. 14-cv-10103
         (JGK)(DCF) (S.D.N.Y.) (“PL/DB”) and Commerzbank AG v. Deutsche Bank Nat’l Trust
         Co., et al., No. 15-cv-10031 (JGK)(DCF) (S.D.N.Y.) (“CB/DB”)

Dear Judge Koeltl:

        We represent defendants Deutsche Bank National Trust Company and Deutsche Bank
Trust Company Americas, as trustees for the RMBS trusts at issue in the above-referenced
actions (collectively, “Defendant”). We write in response to the December 17, 2020 letter
(PL/DB ECF No. 382) submitted by Plaintiffs regarding Judge Vyskocil’s decision granting a
motion to compel in Brown v. Barnes & Noble, Inc., No. 1:16-cv-07333, 2020 U.S. Dist. LEXIS
155134 (S.D.N.Y. Aug. 26, 2020). Contrary to Plaintiffs’ claims, Brown does not support their
argument that the Court should disregard evidence in the summary judgment record that refutes
Plaintiffs’ false factual assertions. Moreover, to the extent Plaintiffs are now asking this Court to
compel Defendant to produce privileged communications based on Brown, that case is
distinguishable, and, in any event, Magistrate Judge Freeman has already held that any such
motion is untimely. See PL/DB ECF No. 335; CB/DB ECF No. 221.

        In their joint motion for partial summary judgment, Plaintiffs argued that, following
certain alleged Events of Default (“EODs”), Defendant purportedly breached a contractual
obligation to act as a prudent person and did not act in good faith because, according to
Plaintiffs, Defendant took “no action at all” after it became aware of the alleged EODs. E.g.,
PL/DB ECF No. 270 at 32-33. In its opposition, Defendant rebutted Plaintiffs’ false assertion by
pointing to evidence in the record demonstrating, among other things, that:

                  [A]fter Defendant gained actual knowledge of an EOD, its
                  employees notified Defendant’s [Transaction Management Group
                  (“TMG”)] and/or the Default Group. TMG then reviewed the
                  governing agreements to confirm whether an EOD had occurred,
                  and consulted with counsel as appropriate to determine next steps,
                  if any, in response to each unique EOD. When prudent, Defendant
                  took action, including filing bankruptcy proofs of claim,
                  participating in bankruptcy creditor’s committees and filing


                                                    Morgan, Lewis & Bockius   LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060         +1.212.309.6000
                                                    United States                   +1.212.309.6001
      Case 1:15-cv-10031-JGK-DCF Document 261 Filed 01/07/21 Page 2 of 3




               lawsuits. . . .

               As part of that process, Defendant notified investors of EODs,
               reminded them of their rights, awaited their directions, and, where
               appropriate, took additional action . . . In some instances, including
               with respect to the 18 Declared EOD Trusts on which Plaintiffs
               seek summary judgment, Defendant determined that taking no
               additional action absent investor direction was the prudent course.

PL/DB ECF No. 287 at 32, 42-44. The evidence in the record further established that these
actions by Defendant were prudent because, inter alia, they were consistent with both industry
practice and investor expectations. See id. at 34-44.

        Plaintiffs incorrectly argued that because Defendant declined to rely on an advice of
counsel defense and therefore refused to produce privileged information, it was precluded from
informing the Court that it “consulted with counsel” as part of its post-EOD decision-making
process to rebut Plaintiffs’ false statement. PL/DB ECF No. 270 at 40-41. Plaintiffs contend
that Brown supports their position, but that case is clearly distinguishable. In Brown, the
defendant was accused of violating the Fair Labor Standards Act and asserted a statutorily-
created defense, which provides that “if [the defendant] pleads and proves that the act or
omission complained of was in good faith” then “[s]uch a defense, if established, shall be a bar
to the action or proceeding.” 29. U.S.C. § 259 (emphasis added); Brown, 2020 U.S. Dist.
LEXIS 155134, at *4 n.1. Judge Vyskocil held that because the defendant invoked this statutory
protection and claimed it was acting in good faith because it took legal advice, it was obligated to
disclose the substance of that legal advice in order to satisfy its burden of establishing the
defense. 2020 U.S. Dist. LEXIS 155134, at *6-7.

        Here, unlike in Brown, Plaintiffs placed at issue whether post-EOD Defendant spoke to
counsel or took other action by falsely claiming that Defendant “did nothing” after it gained
actual knowledge of an EOD. 1 Plaintiffs’ position—if credited by the Court—would place
Defendant in an untenable position: either waive its attorney-client privilege or allow Plaintiffs’
false assertions to go unrebutted with the truth. That is not the law. Plaintiffs cannot
affirmatively assert that Defendant “did nothing” and then seek to preclude Defendant from
putting in evidence to the contrary unless it waives privilege.

       Moreover, in CFIP Master Fund, Ltd. v. Citibank, N.A., 738 F. Supp. 2d 450 (S.D.N.Y.
2010), cited at PL/DB ECF No. 287 at 44, Judge Rakoff held that a corporate trustee does not
waive privilege by referencing the fact that it consulted with counsel as part of its
decision-making process. In CFIP, Judge Rakoff granted the defendant-trustee summary
judgment based, in part, on a finding that the defendant-trustee acted in good faith and, thus,
could not be liable under the governing contract. CFIP, 738 F. Supp. 2d at 473–74. Judge
Rakoff specifically rejected the plaintiff’s argument that the defendant-trustee’s reference to
consultations with counsel as part of its decision-making process constituted a waiver of the
attorney-client privilege. Id. at 474 n.27. Thus, even if Plaintiffs had not falsely claimed that

1
 Defendant did not mention that it had any communications with counsel in support of its
motions for summary judgment. See, e.g., PL/DB ECF Nos. 273, 308.


                                                 2
     Case 1:15-cv-10031-JGK-DCF Document 261 Filed 01/07/21 Page 3 of 3




Defendant took no action after becoming aware of EODs, Defendant would still have been
permitted to reference its post-EOD consultations with counsel as part of the factual record
supporting its good faith process.

       We thank the Court for its continued attention to his matter.



                                                    Respectfully,

                                                    /s/ Kevin J. Biron

                                                    Kevin J. Biron

cc: All counsel of-record (via ECF)




                                                3
